--------------------------------------------------------------------------------


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER'S LICENSE NUMBER.


Deed of Trust
Security Agreement - Financing Statement


Terms


Date:   April 23, 2007


Grantor:
RCI HOLDINGS, INC., a Texas corporation



Grantor's Mailing Address:


RCI HOLDINGS, INC. c/o
Eric Langan, President
10959 Cutten Road
Houston, Texas 77066


Trustee:
Carey Walker



Trustee's Mailing Address:


2501 Parkview Drive, Suite 123
Fort Worth, Texas 76102
Tarrant County


Lenders:
THOMAS FELSENTHAL and CONRAD E. SCHUBERTH



Lenders' Mailing Address:


8949 Random Road
Fort Worth, TX 76179-2741


Obligation


Note




Deed of Trust
Security Agreement - Financing Statement


Page 1

--------------------------------------------------------------------------------


 
Date:    April 23, 2007


Original principal amount:    $2,400,000.00


Borrower:    RCI HOLDINGS, INC.


Lenders:    THOMAS FELSENTHAL and CONRAD E. SCHUBERTH


Maturity date:    April 23, 2013


Terms of Payment:    As provided in the note.


Other Debt:


None.


Property (including any improvements):


See Exhibit "A" attached hereto and incorporated herein for all purposes.


Personal Property: All of Grantor's property constituting personal property
located in or on and used in the enjoyment of the Property.


DESCRIPTION OF COLLATERAL COVERED BY SECURITY AGREEMENT/FINANCING STATEMENT:


Any and all of Grantor's equipment, furniture, licenses, permits and fixtures
located on the Property.


In addition to creating a deed-of-trust lien on all the real and other property
described above, Grantor also grants to Lenders a security interest in all of
the above-described personal property pursuant to and to the extent permitted by
the Texas Uniform Commercial Code.


In the event of a foreclosure sale under this deed of trust, Grantor agrees that
all the Property may be sold as a whole at Lenders' option and that the Property
need not be present at the place of sale.


Prior Lien:


None.




Deed of Trust
Security Agreement - Financing Statement

Page 2

--------------------------------------------------------------------------------



Other Exceptions to Conveyance and Warranty:


Liens described as part of the Consideration and any other liens described in
the deed to Grantor as being either assumed or subject to which title is taken;
all presently recorded and validly existing easements, rights-of-way, and
prescriptive rights; all presently recorded and validly existing instruments,
other than conveyances of the surface fee estate, that affect the Property; and
taxes for 2007, and subsequent assessments for that and prior years due to
change in land usage, ownership, or both.


For value received and to secure payment of the Obligation, Grantor conveys the
Property to Trustee in trust. Grantor warrants and agrees to defend the title to
the Property, subject to the Other Exceptions to Conveyance and Warranty. On
payment of the Obligation and all other amounts secured by this deed of trust,
this deed of trust will have no further effect, and Lenders will release it at
Grantor's expense.


Clauses and Covenants


A.
Grantor's Obligations



Grantor agrees to-


1.    keep the Property in good repair and condition;


2.    pay all taxes and assessments on the Property before delinquency;


3.    defend title to the Property subject to the Other Exceptions to Conveyance
and Warranty and preserve the lien's priority as it is established in this deed
of trust;


4.    maintain, in a form acceptable to Lenders, an insurance policy that
contains:


(i) comprehensive general liability insurance in an amount of no less than
$3,000,000 per occurrence and (ii) casualty insurance covering the Improvements
in an amount of no less than $2,000,000 ("Required Insurance Coverages"), issued
by insurers reasonably acceptable to Lenders, and deliver evidence of the
Required Insurance Coverages in a form reasonably acceptable to Lenders at least
ten days before the expiration of the Required Insurance Coverages. Both
policies shall name Lenders as an additional insured and the casualty insurance
policy shall name Lenders as the loss payee thereunder; and contain such other
coverage as Lenders may reasonably require; (iii) Lenders may obtain the
above-described insurance coverages at Grantor's expense in the event that
Grantor fails to obtain the required insurance coverages;
 
 
Deed of Trust
Security Agreement - Financing Statement

Page 3

--------------------------------------------------------------------------------



5.    deliver the insurance policies to Lenders within ten days of the date of
this deed of trust and deliver renewals to Lenders at least fifteen days before
expiration;


6.    obey all laws, ordinances, and restrictive covenants applicable to the
Property;


7.    keep any buildings occupied as required by the insurance policies;


8.    if the lien of this deed of trust is not a first lien, pay or cause to be
paid all prior lien notes and abide by or cause to be abided by all prior lien
instruments; and


9.    notify Lenders of any change of address.


B.
Lenders' Rights



1.    Lenders or Lenders' mortgage servicer may appoint in writing a substitute
trustee, succeeding to all rights and responsibilities of Trustee.


2.    If the proceeds of the Obligation are used to pay any debt secured by
prior liens, Lenders are subrogated to all the rights and liens of the holders
of any debt so paid.


3.    If Lenders reasonably determine that repairs to the improvements are
economically feasible, Lenders will make the insurance proceeds available to
Grantor for repairs or replacement; otherwise, Lenders may apply any proceeds
received under the insurance policies to reduce the Note.


4.    Notwithstanding the terms of the Note to the contrary, and unless
applicable law prohibits, all payments received by Lenders from Grantor with
respect to the Obligation or this deed of trust may, at Lenders' discretion, be
applied first to amounts payable under this deed of trust and then to amounts
due and payable to Lenders with respect to the Obligation, to be applied to late
charges, principal, or interest in the order Lenders in their discretion
determine.


5.    If Grantor fails to perform any of Grantor's obligations, Lenders may
perform those obligations and be reimbursed by Grantor on demand for any amounts
so paid, including attorney's fees, plus interest on those amounts from the
dates of payment at the rate stated in the Note for matured, unpaid amounts. The
amount to be reimbursed will be secured by this deed of trust.


6.    If there is a default on the Obligation or if Grantor fails to perform any
of Grantor's obligations and the default continues after any required notice of
the default and the time allowed to cure, Lenders may-


a.    declare the unpaid principal balance and earned interest on the Obligation
immediately due;
 
 
Deed of Trust
Security Agreement - Financing Statement

Page 4

--------------------------------------------------------------------------------



b.    direct Trustee to foreclose this lien, in which case Lenders or Lenders'
agent will cause notice of the foreclosure sale to be given as provided by the
Texas Property Code as then in effect; and


c.    purchase the Property at any foreclosure sale by offering the highest bid
and then have the bid credited on the Obligation.


7.    Lenders may remedy any default without waiving it and may waive any
default without waiving any prior or subsequent default.


C.
Trustee's Rights and Duties



If directed by Lenders to foreclose this lien, Trustee will-


1.    either personally or by agent give notice of the foreclosure sale as
required by the Texas Property Code as then in effect;


2.    sell and convey all or part of the Property "AS IS" to the highest bidder
for cash with a general warranty binding Grantor, subject to the Prior Lien and
to the Other Exceptions to Conveyance and Warranty and without representation or
warranty, express or implied, by Trustee;


3.    from the proceeds of the sale, pay, in this order-


a.    expenses of foreclosure, including a reasonable commission to Trustee;


b.    to Lenders, the full amount of principal, interest, attorney's fees, and
other charges due and unpaid;


c.    any amounts required by law to be paid before payment to Grantor; and


d.    to Grantor, any balance; and


4.    be indemnified, held harmless, and defended by Lenders against all costs,
expenses, and liabilities incurred by Trustee for acting in the execution or
enforcement of the trust created by this deed of trust, which includes all court
and other costs, including attorney's fees, incurred by Trustee in defense of
any action or proceeding taken against Trustee in that capacity.


D.
General Provisions



1.    If any of the Property is sold under this deed of trust, Grantor must
immediately surrender possession to the purchaser. If Grantor fails to do so,
Grantor will become a tenant at sufferance of the purchaser, subject to an
action for forcible detainer.
 
 
Deed of Trust
Security Agreement - Financing Statement

Page 5

--------------------------------------------------------------------------------



2.    Recitals in any trustee's deed conveying the Property will be presumed to
be true.


3.    Proceeding under this deed of trust, filing suit for foreclosure, or
pursuing any other remedy will not constitute an election of remedies.


4.    This lien will remain superior to liens later created even if the time of
payment of all or part of the Obligation is extended or part of the Property is
released.


5.    If any portion of the Obligation cannot be lawfully secured by this deed
of trust, payments will be applied first to discharge that portion.


6.    Grantor assigns to Lenders all amounts payable to or received by Grantor
from condemnation of all or part of the Property, from private sale in lieu of
condemnation, and from damages caused by public works or construction on or near
the Property. After deducting any expenses incurred, including attorney's fees
and court and other costs, Lenders will either release any remaining amounts to
Grantor or apply such amounts to reduce the Obligation. Lenders will not be
liable for failure to collect or to exercise diligence in collecting any such
amounts. Grantor will immediately give Lenders notice of any actual or
threatened proceedings for condemnation of all or part of the Property.


7.    Grantor assigns to Lenders absolutely, not only as collateral, all present
and future rent and other income and receipts from the Property. Grantor
warrants the validity and enforceability of the assignment. Grantor may as
Lenders' licensee collect rent and other income and receipts as long as Grantor
is not in default with respect to the Obligation or this deed of trust. Grantor
will apply all rent and other income and receipts to payment of the Obligation
and performance of this deed of trust, but if the rent and other income and
receipts exceed the amount due with respect to the Obligation and deed of trust,
Grantor may retain the excess. If Grantor defaults in payment of the Obligation
or performance of this deed of trust, Lenders may terminate Grantor's license to
collect rent and other income and then as Grantor's agent may rent the Property
and collect all rent and other income and receipts. Lenders neither have nor
assume any obligations as lessor or landlord with respect to any occupant of the
Property. Lenders may exercise Lenders' rights and remedies under this paragraph
without taking possession of the Property. Lenders will apply all rent and other
income and receipts collected under this paragraph first to expenses incurred in
exercising Lenders' rights and remedies and then to Grantor's obligations with
respect to the Obligation and this deed of trust in the order determined by
Lenders. Lenders are not required to act under this paragraph, and acting under
this paragraph does not waive any of Lenders' other rights or remedies. If
Grantor becomes a voluntary or involuntary debtor in bankruptcy, Lenders' filing
a proof of claim in bankruptcy will be deemed equivalent to the appointment of a
receiver under Texas law.




Deed of Trust
Security Agreement - Financing Statement

Page 6

--------------------------------------------------------------------------------



8.    Interest on the debt secured by this deed of trust will not exceed the
maximum amount of nonusurious interest that may be contracted for, taken,
reserved, charged, or received under law. Any interest in excess of that maximum
amount will be credited on the principal of the debt or, if that has been paid,
refunded. On any acceleration or required or permitted prepayment, any such
excess will be canceled automatically as of the acceleration or prepayment or,
if already paid, credited on the principal of the debt or, if the principal of
the debt has been paid, refunded. This provision overrides any conflicting
provisions in this and all other instruments concerning the debt.


9.    In no event may this deed of trust secure payment of any debt that may not
lawfully be secured by a lien on real estate or create a lien otherwise
prohibited by law.


10.    When the context requires, singular nouns and pronouns include the
plural.


11.    The term Note includes all extensions, modifications, and renewals of the
Note and all amounts secured by this deed of trust.


12.    Grantor represents to Lenders that no part of the Property is exempt as
homestead from forced sale under the Texas Constitution or other laws.


13.    Grantor agrees to furnish on Lenders' request evidence satisfactory to
Lenders that all taxes and assessments on the Property have been paid prior to
delinquency.


14.    This deed of trust binds, benefits, and may be enforced by the successors
in interest of all parties.


15.    If Grantor and Borrower are not the same person, the term Grantor
includes Borrower.


16.    Grantor and each surety, endorser, and guarantor of the Obligation waive
all demand for payment, presentation for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, protest, and notice of
protest, to the extent permitted by law.


17.    Grantor agrees to pay reasonable attorney's fees, trustee's fees, and
court and other costs of enforcing Lenders' rights under this deed of trust if
this deed of trust is placed in the hands of an attorney for enforcement.


18.    If any provision of this deed of trust is determined to be invalid or
unenforceable, the validity or enforceability of any other provision will not be
affected.


19.    The term Lenders include any mortgage servicer for Lenders.




Deed of Trust
Security Agreement - Financing Statement

Page 7

--------------------------------------------------------------------------------



20.    Grantor represents that this deed of trust and the Note are given for the
following purposes:


The debt evidenced by the Note is in part payment of the purchase price of the
Property; the debt is secured both by this deed of trust and by a vendor's lien
on the Property, which is expressly retained in a deed to Grantor of even date.
This deed of trust does not waive the vendor's lien, and the two liens and the
rights created by this deed of trust are cumulative. Lenders may elect to
foreclose under either of the liens without waiving the other or may foreclose
under both.
 

 
RCI HOLDINGS, INC., a Texas corporation,
         
/s/ Eric Langan
 
ERIC LANGAN, President

 
STATE OF TEXAS
)
   
COUNTY OF TARRANT
)



This instrument was acknowledged before me on April 23rd , 2007, by ERIC LANGAN,
as the President of RCI HOLDINGS, INC , a Texas corporation, on behalf of said
corporation.



 
/s/ Drex Baker
 
Notary Public, State of Texas
 
My commission expires: 10/5/2008
 
NOTARY SEAL



AFTER RECORDING RETURN TO:


Orth, Hrabal & Orth
2501 Parkview Drive
Fort Worth, TX 76102
Tel: (817) 332-7103
Fax: (817) 870-2997




Deed of Trust
Security Agreement - Financing Statement

Page 8

--------------------------------------------------------------------------------


 


Lot 6-A-R2, in Block 5, of ALTA MERE ADDITION, an addition to the City of Fort
Worth, Tarrant County, Texas, according to the Map or Plat thereof recorded in
Cabinet B, Slide 2751, Plat Records, Tarrant County, Texas.


 
 
Exhibit "A"
 
 

--------------------------------------------------------------------------------